Webb, Judge.
On October 3, 1974, Robert S. Hattaway, who was working in a grocery store located in Graham, was beaten and robbed. Thereafter Kenneth Jackson and Robert John Lott, Jr. were indicted for the offense of armed robbery. Jackson was tried and convicted on February 17, 1975, and sentenced to twenty years, but his appeal to the Supreme Court resulted in reversal. Jackson v. State, 237 Ga. 264 (227 SE2d 245) (1976). He was retried and again convicted on February 23, 1977, and sentenced to 20 years. His motion for new trial was overruled and he now appeals to this court.
1. Jackson asserts that the trial court’s refusal to allow him to testify as to the length of time he had spent in jail prohibited the jury from considering whether the victim’s identification of him was reliable. This objection is without merit. The lapse of time could be calculated by the difference between the date of the offense as alleged on the indictment and the date of the trial.
2. Attempts by Jackson’s counsel to show that contradictory statements had been made by the victim as to the amount of money taken were not made in accordance with Code § 38-1803, and were therefore correctly overruled upon objection.
3. The court properly charged the jury on the burden of proof and standard of proof required in a criminal case, and it was not reversible error to fail to explain the difference in the amount of proof necessary in civil and criminal cases.
4. Instructions to the jury concerning the form of the verdict did not amount to an expression of opinion by the court, or have the effect of placing the burden of proof on Jackson.
5. Venue was established in Appling County by the testimony of a deputy sheriff.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.

Gibbs, Leaphart & Smith, J. Alvin Leaphart, for appellant.
Glenn Thomas, Jr., District Attorney, for appellee.